EXHIBIT 10

--------------------------------------------------------------------------------

 
 
 
 
 
 
EMERGENT BIOSOLUTIONS INC.
 
(a Delaware corporation)
$215,000,000
2.875% Convertible Senior Notes due 2021
PURCHASE AGREEMENT
Dated:  January 23, 2014

--------------------------------------------------------------------------------





Emergent BioSolutions Inc.
(a Delaware corporation)
$215,000,000
2.875% Convertible Senior Notes due 2021
PURCHASE AGREEMENT
January 23, 2014
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
J.P. Morgan Securities LLC
as Representatives of the several Initial Purchasers


c/o            Merrill Lynch, Pierce, Fenner & Smith
        Incorporated
One Bryant Park
            New York, New York  10036
c/o            J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
Emergent BioSolutions Inc., a Delaware corporation (the "Company"), confirms its
agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated ("Merrill
Lynch"), J.P. Morgan Securities LLC ("JP Morgan") and each of the other Initial
Purchasers named in Schedule A hereto (collectively, the "Initial Purchasers,"
which term shall also include any initial purchaser substituted as hereinafter
provided in Section 10 hereof), for whom Merrill Lynch and JP Morgan are acting
as representatives (in such capacity, the "Representatives"), with respect to
(i) the sale by the Company and the purchase by the Initial Purchasers, acting
severally and not jointly, of the respective principal amounts set forth in said
Schedule A of $215,000,000 aggregate principal amount of the Company's 2.875%
Convertible Senior Notes due 2021 (the "Initial Securities") and (ii) the grant
by the Company to the Initial Purchasers, acting severally and not jointly, of
the option to purchase all or any part of an additional $35,000,000 aggregate
principal amount of its 2.875% Convertible Senior Notes due 2021 (the "Option
Securities" and, together with the Initial Securities, the "Securities") to
cover overallotments.  The Securities are to be issued pursuant to an indenture
to be dated as of January 29, 2014 (the "Indenture") between the Company and
Wells Fargo Bank, National Assosciation, as trustee (the "Trustee").
The Company has entered into an Arrangement Agreement dated as of December 11,
2013, as amended and supplemented if applicable (the "Acquisition Agreement,"
which term, as used herein, includes all exhibits, schedules and attachments
thereto, in each case as amended or supplemented if applicable), pursuant to
which a wholly-owned subsidiary of the Company will acquire (the "Acquisition")
all of the outstanding capital stock of Cangene Corporation, a Province of
Ontario corporation (the "Acquired Company").
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers ("Subsequent
Purchasers") at any time after this Agreement has been executed and delivered.
 The Securities are to be offered and sold through the Initial Purchasers
without being registered under the Securities Act of 1933, as amended (the
"1933 Act"), in reliance upon exemptions therefrom.  Pursuant to the terms of
the Securities and the Indenture, investors that acquire Securities may only
resell or otherwise transfer such Securities if such Securities are hereafter
registered under the 1933 Act or if an exemption from the registration
requirements of the 1933 Act is available (including the exemption afforded by
Rule 144A ("Rule 144A") of the rules and regulations promulgated under the
1933 Act (the "1933 Act Regulations") by the Securities and Exchange Commission
(the "Commission")).
The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated January 22, 2014 prior to the Applicable
Time (as defined below) (the "Preliminary Offering Memorandum") and has prepared
and will deliver to each Initial Purchaser, on the date hereof or the next
succeeding day, copies of a final offering memorandum dated January 23, 2014
 (the "Final Offering Memorandum"), each for use by such Initial Purchaser in
connection with its solicitation of purchases of, or offering of, the
Securities.  "Offering Memorandum" means, with respect to any date or time
referred to in this Agreement, the most recent offering memorandum (whether the
Preliminary Offering Memorandum or the Final Offering Memorandum, or any
amendment or supplement to either such document), including exhibits thereto and
any documents incorporated therein by reference, which has been prepared and
delivered by the Company to the Initial Purchasers, in the case of the
Preliminary Offering Memorandum prior to the Applicable Time, in connection with
their solicitation of purchases of, or offering of, the Securities.  The Company
will prepare a final term sheet reflecting the final terms of the Securities, in
the form set forth in Schedule B hereto (the "Final Term Sheet"), and will
deliver such Final Term Sheet to the Initial Purchasers prior to the Applicable
Time in connection with their solicitation of purchases of, or offering of, the
Securities. The Company agrees that, unless it obtains the prior written consent
of the Representatives, it will not make any offer relating to the Securities by
any written materials other than the Offering Memorandum and the Issuer Written
Information. "Issuer Written Information" means (i) any writing intended for
general distribution to investors as evidenced by its being specified in
Schedule C hereto, including the Final Term Sheet, and (ii) any "road show" that
is a "written communication" within the meaning of the 1933 Act.  "General
Disclosure Package" means the Preliminary Offering Memorandum and any Issuer
Written Information specified on Schedule C hereto and issued at or prior to
5:00 P.M., New York City time, on January 23, 2014 or such other time as agreed
by the Company, Merrill Lynch and JP Morgan (such date and time, the "Applicable
Time").
All references in this Agreement to financial statements and schedules and other
information which is "contained," "included" or "stated" in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the "1934 Act") which is incorporated by reference in the
Offering Memorandum.
SECTION 1.                          Representations and Warranties.
 
(a)            Representations and Warranties by the Company.  The Company
represents and warrants to each Initial Purchaser as of the date hereof, the
Applicable Time, the Closing Time (as defined below) and any Date of Delivery
(as defined below), and agrees with each Initial Purchaser, as follows:
 
(i)
General Disclosure Package; Rule 144A Eligibility.  The Company hereby confirms
that it has authorized the use of the General Disclosure Package, including the
Preliminary Offering Memorandum and the Final Term Sheet, and the Final Offering
Memorandum in connection with the offer and sale of the Securities by the
Initial Purchasers.  The Securities are eligible for resale pursuant to
Rule 144A and will not be, at the Closing Time, of the same class as securities
listed on a national securities exchange registered under Section 6 of the
1934 Act, or quoted in a U.S. automated interdealer quotation system.

(ii)
No Registration Required; No General Solicitation.  Subject to compliance by the
Initial Purchasers with the representations and warranties of the Initial
Purchasers and the procedures set forth in Section 6 hereof, it is not necessary
in connection with the offer, sale and delivery of the offered Securities to the
Initial Purchasers and to each Subsequent Purchaser in the manner contemplated
by this Agreement, the General Disclosure Package and the Final Offering
Memorandum to register the Securities under the 1933 Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended (the "1939 Act").
 None of the Company, its Affiliates or any person acting on its or any of their
behalf (other than the Initial Purchasers, as to whom the Company makes no
representation) has engaged, in connection with the offering of the offered
Securities, in any form of general solicitation or general advertising within
the meaning of Rule 502(c) under the 1933 Act Regulations.

(iii)
Accurate Disclosure.  As of the Applicable Time, neither (A) the General
Disclosure Package nor (B) any Issuer Written Information, when considered
together with the General Disclosure Package, included, includes or will include
an untrue statement of a material fact or omitted, omits or will omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The Final
Offering Memorandum, as of its date, at the Closing Time or at any Date of
Delivery, did not, does not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The documents incorporated or deemed to be incorporated
by reference in the General Disclosure Package and the Final Offering
Memorandum, when such documents incorporated by reference were filed with the
Commission, when read together with the other information in the General
Disclosure Package or the Final Offering Memorandum, as the case may be, did
not, does not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the General Disclosure Package or the Final
Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser through Merrill
Lynch and JP Morgan expressly for use therein.  For purposes of this Agreement,
the only information so furnished shall be the information in the first
paragraph under the heading "Plan of Distribution–Commissions and Discounts" and
the information in the first paragraph under the heading "Plan of
Distribution–Price Stabilization, Short Positions" in the Offering Memorandum
(collectively, the "Initial Purchaser Information").
(iv)
Incorporation of Documents by Reference.  The documents incorporated or deemed
to be incorporated by reference in the Offering Memorandum, when they became
effective or at the time they were or hereafter are filed with the Commission,
complied and will comply in all material respects with the requirements of the
1934 Act and the rules and regulations of the Commission under the 1934 Act (the
"1934 Act Regulations").

(v)
Independent Accountants.  The accountants who certified the financial statements
and supporting schedules of the Company included in the Offering Memorandum are
independent public accountants as required by the 1933 Act, the 1933 Act
Regulations, the 1934 Act, the 1934 Act Regulations and the Public Accounting
Oversight Board; to the Company's knowledge, the accountants who certified the
financial statements and supporting schedules of the Acquired Company included
in the Offering Memorandum are independent public accountants as required by the
1933 Act, the 1933 Act Regulations, the 1934 Act, the 1934 Act Regulations and
the within the Rules of Professional Conduct of the Institute of Chartered
Accountants of Manitoba.

(vi)
Financial Statements of the Company; Non-GAAP Financial Measures.  The financial
statements of the Company included or incorporated by reference in the General
Disclosure Package and the Final Offering Memorandum, together with the related
schedules and notes, present fairly in all material respects the financial
position of the Company and its consolidated subsidiaries at the dates indicated
and the statement of operations, stockholders' equity and cash flows of the
Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles ("GAAP") applied on a consistent basis throughout
the periods involved.  The supporting schedules, if any, present fairly in all
material respects in accordance with GAAP the information required to be stated
therein.  The selected financial data and the summary financial information of
the Company included in the Offering Memorandum present fairly the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included therein.  The pro forma financial
statements and the related notes thereto included in the Offering Memorandum
present fairly in all material respects the information shown therein based on a
preliminary purchase price allocation, have been prepared in accordance with the
Commission's rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein.  Except as included therein, no historical or
pro forma financial statements or supporting schedules are required to be
included or incorporated by reference in the Offering Memorandum under the 1933
Act or the 1933 Act Regulations.  All disclosures contained in the General
Disclosure Package or the Final Offering Memorandum, or incorporated by
reference therein, regarding "non-GAAP financial measures" (as such term is
defined by the rules and regulations of the Commission) comply with Regulation G
of the 1934 Act and Item 10 of Regulation S-K of the 1933 Act, to the extent
applicable. The interactive data in eXtensible Business Reporting Language
incorporated by reference in the General Disclosure Package and the Final
Offering Memorandum fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission's rules and
guidelines applicable thereto.

(vii)
Financial Statements of the Acquired Company.  To the Company's knowledge, (A)
the financial statements of the Acquired Company included or incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum,
together with the related schedules and notes, present fairly in all material
respects the financial position of the Acquired Company and its consolidated
subsidiaries at the dates indicated and the statement of operations,
stockholders' equity and cash flows of the Acquired Company and its consolidated
subsidiaries for the periods specified, (B) said financial statements have been
prepared in conformity with International Financial Reporting Standards ("IFRS")
as issued by the International Accounting Standards Board applied on a
consistent basis throughout the periods involved, (C) the supporting schedules,
if any, present fairly in all material respects in accordance with IFRS the
information required to be stated therein, and (D) the selected financial data
and the summary financial information of the Acquired Company included in the
Offering Memorandum present fairly in all material respects the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included therein.

(viii)
No Material Adverse Change in Business.  Except as otherwise stated therein,
since the respective dates as of which information is given in the General
Disclosure Package or the Final Offering Memorandum, (A) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a "Material Adverse Effect"), (B) to the Company's
knowledge, there has been no material adverse change in the condition, financial
or otherwise, or in the earnings, business affairs or business prospects of the
Acquired Company and its subsidiaries considered as one enterprise, whether or
not arising in the ordinary course of business, (C) there have been no
transactions entered into by the Company or any of its subsidiaries, other than
those in the ordinary course of business, which are material with respect to the
Company and its subsidiaries considered as one enterprise, and (D)  there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

(ix)
Good Standing of the Company.  The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the General Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under this Agreement; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.

(x)
Good Standing of Subsidiaries.  Each "significant subsidiary" of the Company (as
such term is defined in Rule 1-02 of Regulation S-X) (each, a "Subsidiary" and,
collectively, the "Subsidiaries") has been duly organized and is validly
existing in good standing under the laws of the jurisdiction of its
incorporation or organization, has corporate or similar power and authority to
own, lease and operate its properties and to conduct its business as described
in the General Disclosure Package and the Final Offering Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify or to be in good standing would not result in a Material Adverse Effect.
 Except as otherwise disclosed in the General Disclosure Package and the Final
Offering Memorandum, all of the issued and outstanding capital stock of each
Subsidiary has been duly authorized and validly issued, is fully paid and
non‑assessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
claim or equity.  None of the outstanding shares of capital stock of any
Subsidiary was issued in violation of the preemptive or similar rights of any
securityholder of such Subsidiary.  The only Subsidiaries of the Company are the
subsidiaries listed on Schedule D hereto and the Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed on Schedule D hereto.

(xi)
Capitalization.  The authorized, issued and outstanding shares of capital stock
of the Company are as set forth in the General Disclosure Package and the Final
Offering Memorandum in the column entitled "Actual" under the caption
"Capitalization" (except for subsequent issuances, if any, pursuant to this
Agreement, pursuant to reservations, agreements or employee benefit plans
referred to in the General Disclosure Package and the Final Offering Memorandum
or pursuant to the exercise of convertible securities or options referred to in
the General Disclosure Package and the Final Offering Memorandum).

(xii)
Authorization of Agreement.  This Agreement has been duly authorized, executed
and delivered by the Company.

(xiii)
Authorization of the Indenture.  The Indenture has been duly authorized by the
Company and, when duly executed and delivered by the Company and the Trustee,
will constitute a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar laws affecting enforcement of creditors' rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

(xiv)
Authorization of the Securities and the Maximum Number of Underlying Shares.
 The Securities have been duly authorized and, at the Closing Time, will have
been duly executed by the Company and, when authenticated, issued and delivered
in the manner provided for in the Indenture and delivered against payment of the
purchase price therefor as provided in this Agreement, will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors' rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law), and will be in the form
contemplated by, and entitled to the benefits of, the Indenture.  The maximum
number of shares of the Company's common stock, par value $0.001 (the "Common
Stock"), initially issuable upon conversion of the Securities (including the
maximum number of shares of Common Stock that may be issued upon conversion of
the Securities in connection with a make-whole fundamental change) (the "Maximum
Number of Underlying Shares")  have been duly authorized and reserved for
issuance upon such conversion by all necessary corporate action and such shares,
when issued upon such conversion, will be validly issued and will be fully paid
and non-assessable; no holder of such shares will be subject to personal
liability by reason of being such a holder; and the issuance of such shares upon
such conversion will not be subject to the preemptive or other similar rights of
any securityholder of the Company.

(xv)
Description of the Securities, the Common Stock and the Indenture.  The
Securities and the Indenture will conform in all material respects to the
respective statements relating thereto contained in the General Disclosure
Package and the Final Offering Memorandum.  The Common Stock conforms to all
statements relating thereto contained or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum and such
description conforms to the rights set forth in the instruments defining the
same.

(xvi)
Registration Rights.  There are no persons with registration rights or other
similar rights to have any securities registered for sale or sold by the Company
under the 1933 Act, other than those rights that have been disclosed in the
General Disclosure Package and the Final Offering Memorandum, which are
inapplicable.

(xvii)
Absence of Violations, Defaults and Conflicts.  Neither the Company nor any of
its subsidiaries is (A) in violation of its charter, by-laws or similar
organizational document, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
"Agreements and Instruments"), except for such defaults that would not, singly
or in the aggregate, result in a Material Adverse Effect, or (C) in violation of
any law, statute, rule, regulation, judgment, order, writ or decree of any
arbitrator, court, governmental body, regulatory body, administrative agency or
other authority, body or agency having jurisdiction over the Company or any of
its subsidiaries or any of their respective properties, assets or operations
(each, a "Governmental Entity"), except for such violations that would not,
singly or in the aggregate, result in a Material Adverse Effect.  The execution,
delivery and performance of this Agreement, the Indenture and the Securities and
the consummation of the transactions contemplated herein and in the General
Disclosure Package and the Final Offering Memorandum (including the issuance and
sale of the Securities and the use of the proceeds from the sale of the
Securities as described therein under the caption "Use of Proceeds") and
compliance by the Company with its obligations hereunder have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, or default or Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or any subsidiary
pursuant to, the Agreements and Instruments (except for such conflicts,
breaches, defaults or Repayment Events or liens, charges or encumbrances that
would not, singly or in the aggregate, result in a Material Adverse Effect), nor
will such action result in any violation of (i) the provisions of the charter,
by-laws or similar organizational document of the Company or any of its
subsidiaries or (ii) any law, statute, rule, regulation, judgment, order, writ
or decree of any Governmental Entity, except in the case of this clause (ii) for
such violations that would not, singly or in the aggregate, result in a Material
Adverse Effect.  As used herein, a "Repayment Event" means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder's behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

(xviii)
Absence of Labor Dispute.  No labor dispute with the employees of the Company or
any of its subsidiaries exists or, to the knowledge of the Company, is imminent,
and the Company is not aware of any existing or imminent labor disturbance by
the employees of any of its or any subsidiary's principal suppliers,
manufacturers, customers or contractors, which, in either case, would result in
a Material Adverse Effect.

(xix)
Absence of Proceedings.  Except as disclosed in the General Disclosure Package
and the Final Offering Memorandum, there is no action, suit, proceeding, inquiry
or investigation before or brought by any Governmental Entity now pending or, to
the knowledge of the Company, threatened, against or affecting the Company or
any of its subsidiaries, which might result in a Material Adverse Effect, or
which might materially and adversely affect their respective properties or
assets or the consummation of the transactions contemplated in this Agreement or
the performance by the Company of its obligations hereunder; and the aggregate
of all pending legal or governmental proceedings to which the Company or any
such subsidiary is a party or of which any of their respective properties or
assets is the subject which are not described in the General Disclosure Package
and the Final Offering Memorandum, including ordinary routine litigation
incidental to the business, could not result in a Material Adverse Effect.

(xx)
Absence of Further Requirements.  No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement  or for the due execution, delivery and performance of the
Indenture, except such as have been already obtained.

(xxi)
Possession of Licenses and Permits.  The Company and its subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, "Governmental Licenses") issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business of the Company as described in the General Disclosure Package and the
Final Offering Memorandum, including without limitation, all such registrations,
approvals, certificates, authorizations and permits required by the United
States Food and Drug Administration (the "FDA") or any other federal, state,
local or foreign agencies or bodies engaged in the regulation of clinical
trials, pharmaceuticals, biologics or biohazardous substances or materials
("Governmental Regulatory Authority"), except where the failure so to possess
would not, singly or in the aggregate, result in a Material Adverse Effect.
Neither the Company nor any subsidiaries have received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses,
which, singly or in the aggregate, would result in a Material Adverse Effect.
The Company has not failed to submit to the FDA an Investigational New Drug
Application that is required for a clinical trial it is conducting or
sponsoring, except where such failure would not, singly or in the aggregate,
result in a Material Adverse Effect; all such submissions were in material
compliance with applicable laws when submitted and no material deficiencies have
been asserted by the FDA with respect to any such submissions, except any
deficiencies which would not, singly or in the aggregate, result in a Material
Adverse Effect. Except as described in the General Disclosure Package and the
Final Offering Memorandum, the Company has not received from the FDA or any
other Governmental Regulatory Authority any notice of adverse findings, notice
of violations, Warning Letter, criminal proceeding notice under Section 305 of
the Federal Food, Drug, and Cosmetic Act, or other similar communication from
the FDA or other Governmental Authority alleging or asserting material
noncompliance with applicable law or any Governmental Licenses, which remain
outstanding or pending, and there are no seizures, recalls, market withdrawals,
field notifications, notifications of misbranding or adulteration, safety alerts
or similar actions relating to the safety or efficacy of the Company's products
being conducted, requested in writing or, to the knowledge of the Company,
threatened by the FDA or other Governmental Authority relating to the products
sold by the Company. Except as described in the General Disclosure Package and
the Final Offering Memorandum, since the FDA approval of a supplement to the
Company's manufacturing facility license for BioThrax in December 2001, the
Company has not, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal, safety alert or other similar notice or action relating to the
alleged lack of safety or efficacy of any of the Company's products or any
alleged product defect or violation, and the Company has no knowledge that any
Governmental Authority has initiated, conducted or intends to initiate any such
notice or action. Since the FDA approval of a supplement to the Company's
manufacturing facility license for BioThrax in December 2001, except as
described in the General Disclosure Package and the Final Offering Memorandum,
the Company has not received notice of any proceeding seeking recall, suspension
or seizure of any products being sold or intended to be sold by the Company.

(xxii)
Tests and Preclinical and Clinical Studies.  The tests and preclinical and
clinical studies conducted by or, to the Company's knowledge, on behalf of the
Company that are described in the General Disclosure Package and the Final
Offering Memorandum were and, if still pending, are being, conducted, where
applicable, in all material respects in accordance with the protocols submitted
to the FDA or any foreign government exercising comparable authority, procedures
and controls pursuant to, where applicable, accepted professional and scientific
standards for products or product candidates comparable to those being developed
by the Company; the descriptions of the tests and preclinical and clinical
studies, and results thereof, conducted by or, to the Company's knowledge, on
behalf of the Company contained in the General Disclosure Package and the Final
Offering Memorandum do not contain any misstatement of a material fact or omit
to state a material fact necessary to make such statements, in the light of the
circumstances under which they were made, not misleading; the Company is not
aware of any other trials, studies or tests not described in the General
Disclosure Package and the Final Offering Memorandum, the results of which
reasonably and materially call into question the results described in the
General Disclosure Package and the Final Offering Memorandum; and the Company
has not received any written notice or correspondence from the FDA or any
foreign, state or local governmental body exercising comparable authority
requiring the termination, suspension, or clinical hold of any tests or
preclinical or clinical studies, or such written notice or, where applicable,
correspondence from any Institutional Review Board or comparable authority
requiring the termination or suspension of a clinical study, conducted by or on
behalf of the Company, which termination, suspension, or clinical hold would
reasonably be expected to result in a Material Adverse Effect.

(xxiii)
Title to Property.  The Company and its subsidiaries have good and marketable
title to all real property owned by them and good title to all other properties
owned by them, in each case, free and clear of all mortgages, pledges, liens,
security interests, claims, restrictions or encumbrances of any kind except such
as (A) are described in the General Disclosure Package and the Final Offering
Memorandum or (B) do not, singly or in the aggregate, materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company or any of its subsidiaries; and all of the
leases and subleases material to the business of the Company and its
subsidiaries, considered as one enterprise, and under which the Company or any
of its subsidiaries holds properties described in the General Disclosure Package
and the Final Offering Memorandum, are in full force and effect, and neither the
Company nor any such subsidiary has any notice of any claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any subsidiary
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease,
except that would not, singly or in the aggregate, result in a Material Adverse
Effect.

(xxiv)
Possession of Intellectual Property.  The Company and its subsidiaries own, or
possess adequate rights to use, all patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names (including all goodwill
associated with the foregoing) and other intellectual property (collectively,
"Intellectual Property") used in or necessary to carry on the business now
operated by them, and the conduct of their respective businesses has not
infringed, misappropriated or violated or conflicted in any material respect
with any valid Intellectual Property of others. Notwithstanding the foregoing,
the Company has filed oppositions to the following European patents: EP
1,335,987; EP 1,412,486; EP 1,420,822; and EP 1,434,858, which opposition
proceedings are currently pending on appeal. There is no action, suit,
proceeding or claim pending or, to the knowledge of the Company, threatened  (i)
alleging any infringement, misappropriation or violation of or conflict with any
Intellectual Property of any party, (ii) challenging the validity, scope,
enforceability or ownership of any Intellectual Property owned by the Company or
its subsidiaries, or (iii) challenging the Company's or its subsidiaries' rights
in any licensed Intellectual Property, in each case that, singly or in the
aggregate, could result in a Material Adverse Effect.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, all Intellectual Property owned or purported to be owned by the
Company or its subsidiaries is owned or co-owned by the Company or its
subsidiaries, is valid and enforceable, is owned free and clear of all liens,
encumbrances, defects or other restrictions, and, to the knowledge of the
Company, no party has infringed, misappropriated or otherwise conflicted with
any such Intellectual Property.  The Company and its subsidiaries have taken
reasonable steps in accordance with normal industry practice to maintain the
confidentiality of all Intellectual Property the value of which to the Company
or any subsidiary is contingent upon maintaining the confidentiality thereof.

(xxv)
PTO Matters. The Company and its subsidiaries have duly and properly filed or
caused to be filed with the U.S. Patent and Trademark Office ("PTO") and
applicable foreign and international patent authorities all patent applications
owned by the Company or its subsidiaries (the "Company Patent Applications"). To
the knowledge of the Company, the Company and its subsidiaries have used
reasonable efforts to comply with the PTO's duty of candor, good faith and
disclosure and best mode requirement for the Company Patent Applications and
have made no material misrepresentation in the Company Patent Applications or in
the course of the prosecution thereof. To the knowledge of the Company, the
Company and its subsidiaries have complied with the relevant foreign filing
requirements underlying patentability and enforceability of any resultant
patents for the Company Patent Applications pending in countries outside the
United States in which the Company in its reasonable business judgment has
sought patent protection. The Company is not aware of any information material
to a determination of patentability regarding the Company Patent Applications
not called to the attention of the PTO. The Company is not aware of any
information not called to the attention of the PTO which would preclude the
grant of a patent for the Company Patent Applications. The Company has no
knowledge of any information which would preclude the Company or its
subsidiaries from having clear title to the Company Patent Applications or any
patents issuing therefrom, except for such Company Patent Applications as may be
co-owned.

(xxvi)
Government Contracts and Government Bids.  With respect to any Government Bid or
Government Contract (in each case, as defined below) to which the Company or any
of its subsidiaries are a party, except as described in the General Disclosure
Package and the Final Offering Memorandum or as would not result in a Material
Adverse Effect, the Company and its subsidiaries have: (i) with full authority,
duly and properly entered into such Government Contracts, and fully and
completely complied in all material respects with the terms and conditions of
such Government Contracts; (ii) in soliciting, submitting or entering into such
Government Bid or Government Contract, and in all documentation associated with
entering into such Government Bid or Government Contract, not knowingly made any
false, incomplete or misleading statements, certifications or representations;
(iii) in soliciting, submitting or entering into such Government Bid or
Government Contract, and in all activities associated with entering into or
performing under such Government Bid or Government Contract, to the knowledge of
the Company, complied in all material respects with all applicable laws,
regulations or agreements pertaining to such Government Bid or Government
Contract; (iv) not been notified in writing by any governmental entity, prime
contractor, subcontractor or other person that the Company or any of its
subsidiaries is in material breach or default of any material obligation,
agreement, certification, covenant or condition contained in any Government
Contract, or breached or violated in any material respect any applicable law or
regulation pertaining to such Government Contract; (v) not been notified in
writing that it is the subject of a governmental investigation or audit, which
remains ongoing or pending; (vi) not been notified in writing of any material
cost, billing, schedule, technical or quality problems that would reasonably be
expected to result in claims against the Company or any of its subsidiaries as a
result of any violation or breach of any Government Contract (vii) not conducted
or initiated any internal investigation, inspection or audit, or, to the
Company's or any of its subsidiaries' knowledge, had reason to conduct, initiate
or report any internal investigation, inspection or audit or made a voluntary
disclosure to a government or regulatory agency, with respect to any alleged
irregularity, misstatement, or acts committed or acts of omission in violation
or breach of a Government Bid or Government Contract, nor, to the knowledge of
the Company, are there any facts or circumstances that would reasonably be
expected to give rise to such an investigation, inspection or audit; (viii) not
been notified in writing of any intent to terminate, or any termination for
convenience or termination for default with respect to a Government Contract, or
received any written notifications to show cause, cure, deficiency, default or
similar notices relating to such Government Contract; (ix) not been notified in
writing of any bid or award protest proceedings arising under or related to a
Government Bid or Government Contract; (x) not been notified in writing that any
money due to the Company pertaining to a Government Contract has been withheld
or set off; (xi) not been notified in writing that the Company or any of its
subsidiaries is being suspended or debarred from Government Bids or Government
Contracts; and (xii) not been notified in writing of any material claims against
the Company or any of its subsidiaries, which remain outstanding or pending,
brought against the Company as a result of any violation or breach of any
Government Bid or Government Contract. As used herein, "Government Bid" means,
with respect to the Company or any subsidiary of the Company, any firm
quotation, bid or proposal made by the Company, which if accepted or awarded,
would lead to a Government Contract. "Government Contract" means, with respect
to the Company or any subsidiary, any contract, including any prime contract,
subcontract, facility contract, services contract, teaming agreement or
arrangement, joint venture, basic ordering agreement, letter contract, purchase
order, delivery order, change order or other contractual arrangement of any
kind, between the Company or any subsidiary and (1) the United States federal
government or the national government of any foreign country (acting on its own
behalf or on behalf of another country or international organization), (2) any
prime contractor of the United States federal government or the national
government of any foreign country, but only with respect to a contract between
such prime contractor and the United States federal government or the national
government of any foreign country, or (3) any subcontractor with respect to any
contract of a type described in clauses (1) or (2) above.

(xxvii)
Environmental Laws.  Except as described in the General Disclosure Package and
the Final Offering Memorandum or would not, singly or in the aggregate, result
in a Material Adverse Effect, (A) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, radioactive substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
"Hazardous Materials") or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, "Environmental Laws"), (B) the Company and its subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries and (D) there are no events or
circumstances that has formed or would reasonably be expected to form the basis
of an order for clean-up or remediation, an action, suit or proceeding by any
private party or Governmental Entity or any liability or costs, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or any Environmental Laws.

(xxviii)
Accounting Controls and Disclosure Controls.  The Company and each of its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13‑a15 and 15d‑15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management's
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management's general or specific authorization; (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(E) the interactive data in eXtensible Business Reporting Language incorporated
by reference in the General Disclosure Package and the Final Offering Memorandum
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission's rules and guidelines applicable
thereto.  Except as described in the General Disclosure Package and the Final
Offering Memorandum, since the end of the Company's most recent audited fiscal
year, there has been (1) no material weakness in the Company's internal control
over financial reporting (whether or not remediated) and (2) no change in the
Company's internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company's internal
control over financial reporting. The Company and each of its subsidiaries
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a‑15 and Rule 15d‑15 under the 1934 Act Regulations) that are designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission's
rules and forms, and is accumulated and communicated to the Company's
management, including its principal executive officer or officers and principal
financial officer or officers, as appropriate, to allow timely decisions
regarding disclosure.

(xxix)
Compliance with the Sarbanes-Oxley Act.  There is and has been no failure on the
part of the Company or any of the Company's directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

(xxx)
Payment of Taxes.  All material United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided to the
extent under GAAP. The United States federal income tax returns of the Company
through the fiscal year ended December 31, 2005, have been settled and no
assessment in connection therewith has been made against the Company. The
Company and its subsidiaries have filed all other tax returns that are required
to have been filed by them pursuant to applicable foreign, state, local or other
law except insofar as the failure to file such returns would not result in a
Material Adverse Effect, and has paid all material taxes due pursuant to such
returns or pursuant to any assessment received by the Company and its
subsidiaries, except for such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been established by the Company to
the extent under GAAP. The charges, accruals and reserves on the books of the
Company in respect of any income and corporation tax liability for any years not
finally determined are adequate to meet any assessments or re-assessments for
additional income tax for any years not finally determined, except to the extent
of any inadequacy that would not result in a Material Adverse Effect.

(xxxi)
Insurance.  The Company and its subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect in all material respects.  The Company has
no reason to believe that it or any of its subsidiaries will not be able (A) to
renew its existing insurance coverage as and when such policies expire or (B) to
obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Effect.  Neither of the Company nor any of its
subsidiaries has been denied any insurance coverage which it has sought or for
which it has applied.

(xxxii)
Investment Company Act.  The Company is not required, and upon the issuance and
sale of the Securities as herein contemplated and the application of the net
proceeds therefrom as described in the General Disclosure Package and the Final
Offering Memorandum will not be required, to register as an "investment company"
under the Investment Company Act of 1940, as amended (the "1940 Act").

(xxxiii)
Absence of Manipulation.  Neither the Company nor any affiliate of the Company
has taken, nor will the Company or any affiliate take, directly or indirectly,
any action which is designed, or would be expected, to cause or result in, or
which constitutes, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities or to
result in a violation of Regulation M under the 1934 Act.

(xxxiv)
Foreign Corrupt Practices Act.  None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the "FCPA"),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any "foreign official" (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

(xxxv)
  Money Laundering Laws.  The operations of the Company and its subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Entity (collectively, the "Money Laundering Laws");
and no action, suit or proceeding by or before any Governmental Entity involving
the Company or any of its subsidiaries with respect to the Money Laundering Laws
is pending or, to the best knowledge of the Company, threatened.

(xxxvi)
OFAC.  None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee, affiliate or  representative of
the Company or any of its subsidiaries is an individual or entity ("Person")
currently the subject or target of any sanctions administered or enforced by the
United States Government, including, without limitation, the U.S. Department of
the Treasury's Office of Foreign Assets Control ("OFAC"), the United Nations
Security Council ("UNSC"), the European Union, Her Majesty's Treasury ("HMT"),
or other relevant sanctions authority (collectively, "Sanctions"), nor is the
Company located, organized or resident in a country or territory that is the
subject of Sanctions; and the Company will not directly or indirectly use the
proceeds of the sale of the Securities, or lend, contribute or otherwise make
available such proceeds to any subsidiaries, joint venture partners or other
Person, to fund any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject of  Sanctions or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.

(xxxvii)
 Lending Relationship.  Except as disclosed in the General Disclosure Package
and the Final Offering Memorandum, the Company (i) does not have any material
lending or other relationship with any bank or lending affiliate of any Initial
Purchaser and (ii) does not intend to use any of the proceeds from the sale of
the Securities to repay any outstanding debt owed to any affiliate of any
Initial Purchaser.

(xxxviii)
Statistical and Market-Related Data.  Any statistical and market-related data
included in the General Disclosure Package or the Final Offering Memorandum are
based on or derived from sources that the Company believes, after reasonable
inquiry, to be reliable and accurate and, to the extent required, the Company
has obtained the written consent to the use of such data from such sources.

(xxxix)
The Acquisition.  Nothing has come to the Company's attention that would cause
it to believe that the Acquisition will not be consummated in accordance with
the terms of the Acquisition Agreement and as described in the General
Disclosure Package and the Final Offering Memorandum. To the Company's
knowledge, each representation and warranty contained in the Acquisition
Agreement is true and correct as of the date of such agreement in all material
respects, except to the extent such representation or warranty is qualified in
terms of material adverse effect or materiality, in which case, to the Company's
knowledge, each such representation and warranty is true and correct in all
respects.

(xl)
No Ratings. The Company has no debt securities or preferred stock that is rated
by any "nationally recognized statistical rating agency" (as that term is
defined by the Commission for purposes of Section 3(a)(62) under the 1934 Act).

(b)            Officer's Certificates.  Any certificate signed by any officer of
the Company or any of its subsidiaries delivered to the Representatives or to
counsel for the Initial Purchasers shall be deemed a representation and warranty
by the Company to each Initial Purchaser as to the matters covered thereby.
 
SECTION 2.                          Sale and Delivery to Initial Purchasers;
Closing.
 
(a)            Initial Securities.  On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company agrees to sell to each Initial Purchaser, severally and not
jointly, and each Initial Purchaser, severally and not jointly, agrees to
purchase from the Company, at the price set forth in Schedule A, the aggregate
principal amount of Initial Securities set forth in Schedule A, plus any
additional principal amount of Initial Securities which such Initial Purchaser
may become obligated to purchase pursuant to the provisions of Section 11
hereof, subject to such adjustments as Merrill Lynch and JP Morgan in their
discretion shall make to ensure that any sales or purchases are in authorized
denominations.
 
(b)            Option Securities.  In addition, on the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Company hereby grants an option to the Initial
Purchasers, severally and not jointly, to purchase the Option Securities, at the
price set forth in Schedule A.  The option hereby granted may be exercised for
30 days after the date hereof and may be exercised in whole or in part from time
to time only for the purpose of covering overallotments made in connection with
the offering and distribution of the Initial Securities upon notice by the
Representatives to the Company setting forth the amount of Option Securities as
to which the several Initial Purchasers are then exercising the option and the
time and date of payment and delivery for such Option Securities.  Any such time
and date of delivery (a "Date of Delivery") shall be determined by the
Representatives, but shall not be later than seven full business days after the
exercise of said option, nor in any event prior to the Closing Time.  If the
option is exercised as to all or any portion of the Option Securities, each of
the Initial Purchasers, acting severally and not jointly, will purchase that
proportion of the total principal amount of Option Securities then being
purchased which the number of Initial Securities set forth in Schedule A
opposite the name of such Initial Purchaser bears to the total principal amount
of Initial Securities, subject in each case to such adjustments as Merrill Lynch
and JP Morgan in their discretion shall make to ensure that any sales or
purchases are in authorized denominations.
 
(c)            Payment.  Payment of the purchase price for, and delivery of
certificates for, the Initial Securities shall be made at the offices of Davis
Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017, or at such
other place as shall be agreed upon by the Representatives and the Company, at
9:00 A.M. (New York City time) on the third (fourth, if the pricing occurs after
4:30 P.M. (New York City time) on any given day) business day after the date
hereof (unless postponed in accordance with the provisions of Section 11), or
such other time not later than ten business days after such date as shall be
agreed upon by the Representatives and the Company (such time and date of
payment and delivery being herein called "Closing Time").
 
In addition, in the event that any or all of the Option Securities are purchased
by the Initial Purchasers, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above‑mentioned
offices, or at such other place as shall be agreed upon by the Representatives
and the Company, on each Date of Delivery as specified in the notice from
Merrill Lynch and JP Morgan to the Company.
Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representatives for the respective accounts of the Initial Purchasers of
certificates for the Securities to be purchased by them.  It is understood that
each Initial Purchaser has authorized the Representatives, for its account, to
accept delivery of, receipt for, and make payment of the purchase price for, the
Initial Securities and the Option Securities, if any, which it has agreed to
purchase.  Merrill Lynch and JP Morgan, for themselves and not as
representatives of the Initial Purchasers, may (but shall not be obligated to)
make payment of the purchase price for the Initial Securities or the Option
Securities, if any, to be purchased by any Initial Purchaser whose funds have
not been received by the Closing Time or the relevant Date of Delivery, as the
case may be, but such payment shall not relieve such Initial Purchaser from its
obligations hereunder.
SECTION 3.                          Covenants of the Company.  The Company
covenants with each Initial Purchaser as follows:
 
(a)            Delivery of Offering Memorandum.  The Company has delivered to
each Initial Purchaser, without charge, as many copies of the Preliminary
Offering Memorandum (as amended or supplemented) thereto and documents
incorporated by reference therein as such Initial Purchaser reasonably
requested, and the Company hereby consents to the use of such copies.  The
Company will furnish to each Initial Purchaser, without charge, such number of
copies of the Final Offering Memorandum thereto and documents incorporated by
reference therein as such Initial Purchaser may reasonably request, provided
that the Company need not furnish any documents incorporated by reference in the
Final Offering Memorandum to the extent such documents are at such time
available on EDGAR.
 
(b)            Notice and Effect of Material Events.   If at any time prior to
the completion of resales of the Securities by the Initial Purchasers, any event
shall occur or condition shall exist as a result of which it is necessary, in
the opinion of counsel for the Initial Purchasers or for the Company, to amend
or supplement the General Disclosure Package or the Final Offering Memorandum in
order that the General Disclosure Package or the Final Offering Memorandum, as
the case may be, will not include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein
not misleading in the light of the circumstances existing at the time it is
delivered to a Subsequent Purchaser, the Company will promptly (A) give the
Representatives notice of such event and (B) prepare any amendment or supplement
as may be necessary to correct such statement or omission and, a reasonable
amount of time prior to any proposed use or distribution, furnish the
Representatives with copies of any such amendment or supplement; provided that
the Company shall not use or distribute any such amendment or supplement to
which the Representatives or counsel for the Initial Purchasers shall object.
 The Company will furnish to the Initial Purchasers such number of copies of
such amendment or supplement as the Initial Purchasers may reasonably request.
 
(c)            Reporting Requirements.  Until the completion of resales of the
Securities by the Initial Purchasers, the Company will file all documents
required to be filed with the Commission pursuant to the 1934 Act within the
time periods required by the 1934 Act and the 1934 Act Regulations.  The Company
has given the Representatives notice of any filings made pursuant to the 1934
Act or 1934 Act Regulations within 48 hours prior to the Applicable Time; the
Company will give the Representatives notice of its intention to make any such
filing from the Applicable Time to the Closing Time and will furnish the
Representatives with copies of any such documents a reasonable amount of time
prior to such proposed filing, as the case may be, and will not file or use any
such document to which the Representatives or counsel for the Initial Purchasers
shall reasonably object.
 
(d)            Blue Sky Qualifications.  The Company will use its best efforts,
in cooperation with the Initial Purchasers, to qualify the Securities for
offering and sale under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Representatives may designate and to
maintain such qualifications in effect so long as required to complete the
distribution of the Securities; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.
 
(e)            Use of Proceeds.  The Company will use the net proceeds received
by it from the sale of the Securities in the manner specified in the General
Disclosure Package and the Final Offering Memorandum under "Use of Proceeds."
 
(f)            DTCC.  The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the offered Securities to be eligible for
clearance and settlement through the facilities of The Depository Trust &
Clearing Corporation ("DTCC").
 
(g)            Listing.  A number of shares of Common Stock equal to the Maximum
Number of Underlying Shares have been approved for listing on the New York Stock
Exchange, subject only to official notice of issuance.  The Company will use its
best efforts to maintain the listing of such shares on the New York Stock
Exchange.
 
(h)            Restriction on Sale of Securities.  During a period of 60 days
from the date of the Final Offering Memorandum, the Company will not, without
the prior written consent of Merrill Lynch and JP Morgan, (i) directly or
indirectly, offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock or file any registration statement under the 1933 Act with respect
to any of the foregoing or (ii) enter into any swap or any other agreement or
any transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Common Stock, whether any such swap or
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise.  The foregoing
sentence shall not apply to (A) the Securities to be sold hereunder or any
Common Stock delivered upon conversion thereof, (B) any shares of Common Stock
issued by the Company upon the exercise of an option or warrant or the
conversion of a security outstanding on the date hereof and referred to in the
General Disclosure Package and the Final Offering Memorandum, (C) any shares of
Common Stock issued or options to purchase Common Stock granted pursuant to
existing employee benefit plans of the Company referred to in the General
Disclosure Package and the Final Offering Memorandum, (D) any shares of Common
Stock issued pursuant to any non-employee director stock plan or dividend
reinvestment plan referred to in the General Disclosure Package and the Final
Offering Memorandum or (E) any shares of Common Stock or securities convertible
into or exercisable or exchangeable for Common Stock issued to one or more
counterparties in connection with the consummation of a strategic partnership,
joint venture, collaboration, marketing or distributing arrangement, or merger
or the acquisition or license of any intellectual property complimentary to the
Company's business; provided that, with respect to this subsection (E), (1) the
sum of the aggregate number of Common Stock so issued shall not exceed 5% of the
total number of shares of Common Stock outstanding as of the date hereof and (2)
any shares of Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock issued as consideration for a transaction
described in this subsection (E) shall be contractually restricted from transfer
during the 60-day restricted period.
 
SECTION 4.                          Payment of Expenses.
 
(a)            Expenses.  The Company will pay or cause to be paid all expenses
incident to the performance of their obligations under this Agreement, including
(i) preparation, issuance and delivery of the Securities to the Initial
Purchasers and the Common Stock issuable upon conversion thereof and any charges
of DTCC in connection therewith, (ii) the fees and disbursements of the
Company's counsel, accountants and other advisors, (iii) the qualification of
the Securities under securities laws in accordance with the provisions of
Section 3(d) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Initial Purchasers in connection with such
qualification and in connection with the preparation of the Blue Sky Survey and
any supplement thereto, (iv) the preparation, printing and delivery to the
Initial Purchasers of copies of any Preliminary Offering Memorandum, any Issuer
Written Information, the Final Term Sheet and the Final Offering Memorandum and
any amendments or supplements thereto and any costs associated with electronic
delivery of any of the foregoing by the Initial Purchasers to investors, (v) all
fees and expenses of the Trustee and any expenses of any transfer agent or
registrar for the Securities or the Common Stock issuable upon conversion of the
Securities, (vi) the costs and expenses of the Company relating to investor
presentations on any "road show" undertaken in connection with the marketing of
the Securities, including without limitation, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of aircraft and other transportation chartered in
connection with the road show, (vii) the fees and expenses incurred in
connection with the listing of the Common Stock issuable upon conversion of the
Securities on the New York Stock Exchange  and (viii) the costs and expenses
(including, without limitation, any damages or other amounts payable in
connection with legal or contractual liability) associated with the reforming of
any contracts for sale of the Securities made by the Initial Purchasers caused
by a breach of the representation contained in the first sentence of Section
1(a)(iii).
 
(b)            Termination of Agreement.  If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5, Section 10(a)(i)
or (iii) or Section 11 hereof, the Company shall reimburse the Initial
Purchasers (except, in the case of a termination in accordance with the
provisions of Section 11 hereof, any defaulting Initial Purchaser) for all of
their out‑of‑pocket expenses, including the reasonable fees and disbursements of
counsel for the Initial Purchasers.
 
SECTION 5.                          Conditions of Initial Purchasers'
Obligations.  The obligations of the several Initial Purchasers hereunder are
subject to the accuracy of the representations and warranties of the Company
contained herein or in certificates of any officer of the Company or any of its
subsidiaries, to the performance by the Company of its covenants and other
obligations hereunder, and to the following further conditions:
 
(a)            Opinion of Counsel for Company.  At the Closing Time, the
Representatives shall have received the favorable opinion, dated the Closing
Time, of DLA Piper LLP (US), counsel for the Company, in form and substance
satisfactory to counsel for the Initial Purchasers, together with signed or
reproduced copies of such letter for each of the other Initial Purchasers to the
effect set forth in Exhibit A hereto and to such further effect as counsel to
the Initial Purchasers may reasonably request. Such counsel may also state that,
insofar as such opinion involves factual matters, they have relied, to the
extent they deem proper, upon certificates of officers and other representatives
of the Company and its subsidiaries and certificates of public officials.
 
(b)            Opinion of In-House Counsel.  At the Closing Time, the
Representatives shall have received the favorable opinion, dated the Closing
Time, of A.B. Cruz III, Executive Vice President and General Counsel of the
Company, in form and substance satisfactory to counsel for the Initial
Purchasers, together with signed or reproduced copies of such letter for each of
the other Initial Purchasers to the effect set forth in Exhibit B hereto and to
such further effect as counsel to the Initial Purchasers may reasonably request.
 
(c)             Opinions of Special Patent Counsel for the Company.  At the
Closing Time, the Representatives shall have received the favorable opinions,
dated the Closing Time, of each of Cooley LLP and Sterne, Kessler, Goldstein &
Fox P.L.L.C., each special patent counsel for the Company, in form and substance
satisfactory to counsel for the Initial Purchasers, together with signed or
reproduced copies of such letter for each of the other Initial Purchasers to the
effect set forth in Exhibit C-1 and C-2 hereto, respectively, and to such
further effect as counsel to the Initial Purchasers may reasonably request.
 
(d)            Opinion of Special Regulatory Counsel for the Company.  At the
Closing Time, the Representatives shall have received the favorable opinion,
dated the Closing Time, of Covington & Burling LLP, special regulatory counsel
for the Company, in form and substance satisfactory to counsel for the Initial
Purchasers, together with signed or reproduced copies of such letter for each of
the other Initial Purchasers to the effect set forth in Exhibit D hereto and to
such further effect as counsel to the Initial Purchasers may reasonably request.
 
(e)            Opinion of Counsel for Initial Purchasers.  At the Closing Time,
the Representatives shall have received the favorable opinion, dated the Closing
Time, of Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, together
with signed or reproduced copies of such letter for each of the other Initial
Purchasers in form and substance satisfactory to the Representatives.  In giving
such opinion such counsel may rely, as to all matters governed by the laws of
jurisdictions other than the law of the State of New York, the General
Corporation Law of the State of Delaware and the federal securities laws of the
United States, upon the opinions of counsel satisfactory to the Representatives.
 Such counsel may also state that, insofar as such opinion involves factual
matters, they have relied, to the extent they deem proper, upon certificates of
officers and other representatives of the Company and its subsidiaries and
certificates of public officials.
 
(f)            Officers' Certificate.  At the Closing Time, there shall not have
been, since the date hereof or since the respective dates as of which
information is given in the General Disclosure Package or the Final Offering
Memorandum, any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, and the Representatives shall have
received a certificate of the Chief Executive Officer or the President of the
Company and of the Chief Financial Officer of the Company, dated the Closing
Time, to the effect that (i) there has been no such material adverse change,
(ii) the representations and warranties of the Company in this Agreement are
true and correct with the same force and effect as though expressly made at and
as of the Closing Time and (iii) the Company has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied at or
prior to the Closing Time.
 
(g)            Accountant's Comfort Letter for the Company.  At the time of the
execution of this Agreement, the Representatives shall have received from Ernst
& Young LLP a letter in respect of the Company, dated such date, in form and
substance satisfactory to the Representatives, together with signed or
reproduced copies of such letter for each of the other Initial Purchasers
containing statements and information of the type ordinarily included in
accountants' "comfort letters" to underwriters with respect to the financial
statements and certain financial information contained in the Offering
Memorandum.
 
(h)            Bring-down Comfort Letter for the Company.  At the Closing Time,
the Representatives shall have received from Ernst & Young LLP a letter in
respect to the Company, dated as of the Closing Time, to the effect that they
reaffirm the statements made in the letter furnished pursuant to subsection (g)
of this Section, except that the specified date referred to shall be a date not
more than three business days prior to the Closing Time.
 
(i)            Accountant's Comfort Letter for the Acquired Company.  At the
time of the execution of this Agreement, the Representatives shall have received
from Ernst & Young LLP a letter in respect of the Acquired Company, dated such
date, in form and substance satisfactory to the Representatives, together with
signed or reproduced copies of such letter for each of the other Initial
Purchasers containing statements and information of the type ordinarily included
in accountants' "comfort letters" to underwriters with respect to the financial
statements and certain financial information contained in the Offering
Memorandum.
 
(j)            Bring-down Comfort Letter for the Acquired Company.  At the
Closing Time, the Representatives shall have received from Ernst & Young LLP a
letter in respect of the Acquired Company, dated as of the Closing Time, to the
effect that they reaffirm the statements made in the letter furnished pursuant
to subsection (i) of this Section, except that the specified date referred to
shall be a date not more than three business days prior to the Closing Time.
 
(k)          Approval of Listing.  At the Closing Time, a number of shares of
Common Stock equal to the Maximum Number of Underlying Shares shall have been
approved for listing on the New York Stock Exchange, subject only to official
notice of issuance.
 
(l)          Lock-up Agreements.  At the date of this Agreement, the
Representatives shall have received an agreement substantially in the form of
Exhibit E hereto signed by the persons or entities listed on Schedule E hereto
(each such agreement a "Lock-Up Agreement").
 
(m)          CFO Certificate. At each of the date of this Agreement and at the
Closing Time, the Representatives shall have received from the Chief Financial
Officer of the Company a letter, dated the date of this Agreement or the Closing
Time, as applicable, in form and substance satisfactory to the Representatives.
 
(n)            Conditions to Purchase of Option Securities.  In the event that
the Initial Purchasers exercise their option provided in Section 2(b) hereof to
purchase all or any portion of the Option Securities, the representations and
warranties of the Company contained herein and the statements in any
certificates furnished by the Company and any of its subsidiaries hereunder
shall be true and correct as of each Date of Delivery and, at the relevant Date
of Delivery, the Representatives shall have received:
 
(i)            Officers' Certificate.  A certificate, dated such Date of
Delivery, of the President or a Vice President of the Company and of the chief
financial or chief accounting officer of the Company confirming that the
certificate delivered at the Closing Time pursuant to Section 6(e) hereof
remains true and correct as of such Date of Delivery.
(ii)            Opinion of Counsel for Company.  If requested by the
Representatives, the favorable opinion of DLA Piper LLP (US), counsel for the
Company, in form and substance satisfactory to counsel for the Initial
Purchasers, dated such Date of Delivery, relating to the Option Securities to be
purchased on such Date of Delivery and otherwise to the same effect as the
opinion required by Section 5(a) hereof.
(iii)            Opinion of In-House Counsel.  If requested by the
Representatives, the favorable opinion of A.B. Cruz III, Executive Vice
President and General Counsel of the Company, in form and substance satisfactory
to counsel for the Initial Purchasers, dated such Date of Delivery, relating to
the Option Securities to be purchased on such Date of Delivery and otherwise to
the same effect as the opinion required by Section 5(b) hereof.
(iv)            Opinions of Special Patent Counsel for Company.  If requested by
the Representatives, the favorable opinions of each of Cooley LLP and Sterne,
Kessler, Goldstein & Fox P.L.L.C., each special patent counsel for the Company,
in form and substance satisfactory to counsel for the Initial Purchasers, dated
such Date of Delivery, relating to the Option Securities to be purchased on such
Date of Delivery and otherwise to the same effect as the opinion required by
Section 5(c) hereof.
(v)            Opinion of Special Regulatory Counsel for Company.  If requested
by the Representatives, the favorable opinion of Covington & Burling LLP,
special regulatory counsel for the Company, in form and substance satisfactory
to counsel for the Initial Purchasers, dated such Date of Delivery, relating to
the Option Securities to be purchased on such Date of Delivery and otherwise to
the same effect as the opinion required by Section 5(d) hereof.
(vi)            Opinion of Counsel for Initial Purchasers.  If requested by the
Representatives, the favorable opinion of Davis Polk & Wardwell LLP, counsel for
the Initial Purchasers, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(e) hereof.
(vii)            Bring-down Comfort Letter for the Company.  If requested by the
Representatives, a letter from Ernst & Young LLP in respect of the Company, in
form and substance satisfactory to the Representatives and dated such Date of
Delivery, substantially in the same form and substance as the letter furnished
to the Representatives pursuant to Section 5(g) hereof, except that the
"specified date" in the letter furnished pursuant to this paragraph shall be a
date not more than three business days prior to such Date of Delivery.
(viii)            Bring-down Comfort Letter for the Acquired Company.  If
requested by the Representatives, a letter from Ernst & Young LLP in respect of
the Acquired Company, in form and substance satisfactory to the Representatives
and dated such Date of Delivery, substantially in the same form and substance as
the letter furnished to the Representatives pursuant to Section 5(i) hereof,
except that the "specified date" in the letter furnished pursuant to this
paragraph shall be a date not more than three business days prior to such Date
of Delivery.
(ix)            CFO Certificate.  A certificate, dated such Date of Delivery, of
the Chief Financial Officer Company confirming that the certificate delivered at
the Closing Time pursuant to Section 6(n) hereof remains true and correct as of
such Date of Delivery.
(o)            Additional Documents.  At the Closing Time and at each Date of
Delivery (if any), counsel for the Initial Purchasers shall have been furnished
with such documents and opinions as they may reasonably require for the purpose
of enabling them to pass upon the issuance and sale of the Securities as herein
contemplated, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, herein contained;
and all proceedings taken by the Company in connection with the issuance and
sale of the Securities as herein contemplated shall be satisfactory in form and
substance to the Representatives and counsel for the Initial Purchasers.
 
(p)            Termination of Agreement.  If any condition specified in this
Section shall not have been fulfilled when and as required to be fulfilled, this
Agreement, or, in the case of any condition to the purchase of Option Securities
on a Date of Delivery which is after the Closing Time, the obligations of the
several Initial Purchasers to purchase the relevant Option Securities, may be
terminated by the Representatives by notice to the Company at any time at or
prior to Closing Time or such Date of Delivery, as the case may be, and such
termination shall be without liability of any party to any other party except as
provided in Section 4 and except that Sections 1, 7, 8, 9, 14, 15, 16 and 17
shall survive any such termination and remain in full force and effect.
 
SECTION 6.                          Subsequent Offers and Resales of the
Securities.
 
(a)    Offer and Sale Procedures.  Each of the Initial Purchasers and the
Company hereby establish and agree to observe the following procedures in
connection with the offer and sale of the Securities:
 
(i)
Offers and Sales.  Offers and sales of the Securities shall be made to such
persons and in such manner as is contemplated by the Offering Memorandum. Each
Initial Purchaser severally agrees that it will not offer, sell or deliver any
of the Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions.  The Company
has not entered into any contractual arrangement, other than this Agreement,
with respect to the distribution of the Securities or the Common Stock issuable
upon conversion of the Securities and the Company will not enter into any such
arrangement except as contemplated thereby.

(ii)
No General Solicitation.  No general solicitation or general advertising (within
the meaning of Rule 502(c) under the 1933 Act Regulations) will be used in the
United States in connection with the offering or sale of the Securities.

(iii)
Legends.  Each of the Securities will bear, to the extent applicable, the legend
contained in "Transfer Restrictions" in the General Disclosure Package and the
Final Offering Memorandum for the time period and upon the other terms stated
therein.

(iv) Minimum Principal Amount.  No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount.  If the Subsequent Purchaser is a
non-bank fiduciary acting on behalf of others, each person for whom it is acting
must purchase at least U.S. $1,000 principal amount of the Securities.
(b)    Covenants of the Company.  The Company covenants with each Initial
Purchaser as follows:
 
(i)            Integration.  The Company agrees that it will not and will cause
its Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of "integration"
referred to in Rule 502 under the 1933 Act Regulations, such offer or sale would
render invalid (for the purpose of (i) the sale of the offered Securities by the
Company to the Initial Purchasers, (ii) the resale of the offered Securities by
the Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
offered Securities by such Subsequent Purchasers to others) the exemption from
the registration requirements of the 1933 Act provided by Section 4(a)(2)
thereof or by Rule 144A thereunder or otherwise.
(ii)            Rule 144A Information.  The Company agrees that, in order to
render the offered Securities eligible for resale pursuant to Rule 144A, while
any of the offered Securities remain outstanding, it will make available, upon
request, to any holder of offered Securities or prospective purchasers of
Securities the information specified in Rule 144A(d)(4), unless the Company
furnishes information to the Commission pursuant to Section 13 or 15(d) of the
1934 Act.
(iii)            Restriction on Repurchases.  Until the expiration of one year
after the original issuance of the offered Securities, the Company will not, and
will cause its Affiliates not to, resell any offered Securities that are
"restricted securities" (as such term is defined under Rule 144(a)(3)), whether
as beneficial owner or otherwise (except as agent acting as a securities broker
on behalf of and for the account of customers in the ordinary course of business
in unsolicited broker's transactions).
(c)            Representations, Warranties and Agreements of the Initial
Purchasers.  Each Initial Purchaser severally and not jointly represents and
warrants to, and agrees with, the Company that it is a qualified institutional
buyer as defined in Rule 144A under the 1993 Act (a "Qualified Institutional
Buyer") and an "accredited investor" within the meaning of Rule 501(a) under the
1933 Act Regulations. Each Initial Purchaser understands that the offered
Securities have not been and will not be registered under the 1933 Act and may
not be offered or sold within the United States except pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act.  Each Initial Purchaser severally represents and agrees that it has
not offered or sold, and will not offer or sell, any offered Securities
constituting part of its allotment within the United States except in accordance
with Rule 144A or another applicable exemption from the registration
requirements of the 1933 Act.  Accordingly, neither it nor any person acting on
its behalf has made or will make offers or sales of the Securities in the United
States by means of any form of general solicitation or general advertising
(within the meaning of Regulation D) in the United States.  Each Initial
Purchaser will take reasonable steps to inform, and cause each of its affiliates
(as such term is defined in Rule 501(b) under the 1933 Act Regulations (each, an
"Affiliate")) to take reasonable steps to inform, persons acquiring Securities
from such Initial Purchaser or Affiliate, as the case may be, in the United
States that the Securities (A) have not been and will not be registered under
the 1933 Act, (B) are being sold to them without registration under the 1933 Act
in reliance on Rule 144A or in accordance with another exemption from
registration under the 1933 Act, as the case may be, and (C) may not be offered,
sold or otherwise transferred except (1) to the Company, (2) outside the United
States in accordance with Regulation S or (3) inside the United States in
accordance with (x) Rule 144A to a person whom the seller reasonably believes is
a Qualified Institutional Buyer that is purchasing such Securities for its own
account or for the account of a Qualified Institutional Buyer to whom notice is
given that the offer, sale or transfer is being made in reliance on Rule 144A or
(y) pursuant to another available exemption from registration under the
1933 Act. Merrill Lynch shall not consent to the release or waiver, in whole or
in part, of the restrictions provided by any Lock-Up Agreement without the prior
written consent of JP Morgan.
 
SECTION 7.                          Indemnification.
 
(a)            Indemnification of Initial Purchasers.  The Company agrees to
indemnify and hold harmless each Initial Purchaser, its Affiliates, its selling
agents and each person, if any, who controls any Initial Purchaser within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:
 
(i)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact included in any Preliminary Offering Memorandum,
the Final Offering Memorandum, the information contained in the Final Term
Sheet, any Issuer Written Information, any "road show" (as defined in Rule 433
under the 1933 Act) not constituting an Issuer Written Information  or any other
information used by or on behalf of the Company in connection with the offer or
sale of the Securities (or any amendment or supplement to the foregoing) or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;
(ii)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 7(d) below) any such
settlement is effected with the written consent of the Company;
(iii)            against any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel chosen by Merrill Lynch and JP Morgan),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in any
Preliminary Offering Memorandum, the Final Offering Memorandum or the
information contained in the Final Term Sheet (or any amendment or supplement to
the foregoing) in reliance upon and in conformity with the Initial Purchaser
Information.
(b)            Indemnification of Company, Directors and Officers.  Each Initial
Purchaser severally agrees to indemnify and hold harmless the Company, its
directors, its officers and each person, if any, who controls the Company within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, against
any and all loss, liability, claim, damage and expense described in the
indemnity contained in subsection (a) of this Section, as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in any Preliminary Offering Memorandum, the Final Offering
Memorandum or the information contained in the Final Term Sheet (or any
amendment or supplement to the foregoing) in reliance upon and in conformity
with the Initial Purchaser Information.
(c)            Actions against Parties; Notification.  Each indemnified party
shall give notice as promptly as reasonably practicable to each indemnifying
party of any action commenced against it in respect of which indemnity may be
sought hereunder, but failure to so notify an indemnifying party shall not
relieve such indemnifying party from any liability hereunder to the extent it is
not materially prejudiced as a result thereof and in any event shall not relieve
it from any liability which it may have otherwise than on account of this
indemnity agreement.  In the case of parties indemnified pursuant to Section
7(a) above, counsel to the indemnified parties shall be selected by Merrill
Lynch and JP Morgan, and, in the case of parties indemnified pursuant to Section
7(b) above, counsel to the indemnified parties shall be selected by the Company.
 An indemnifying party may participate at its own expense in the defense of any
such action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party.  In no event shall the indemnifying parties be liable for
fees and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all indemnified parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances.  No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification or contribution could be sought under this
Section 7 or Section 8 hereof (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent (i)
includes an unconditional release of each indemnified party from all liability
arising out of such litigation, investigation, proceeding or claim and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any indemnified party.
(d)            Settlement without Consent if Failure to Reimburse.  If at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 7(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.
SECTION 8.                          Contribution.  If the indemnification
provided for in Section 7 hereof is for any reason unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount of such losses,
liabilities, claims, damages and expenses incurred by such indemnified party, as
incurred, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other hand, from the offering of the Securities pursuant to this
Agreement or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and of the Initial Purchasers, on the other hand,
in connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.
 
The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total underwriting discount received by the Initial
Purchasers, on the other hand, bear to the aggregate initial offering price of
the Securities as set forth on the cover of the Final Offering Memorandum.
The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8.  The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.
Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased by it and distributed to the public were
offered to the public exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser's Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each director of
the Company, each officer of the Company, and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall have the same rights to contribution as the Company.  The
Initial Purchasers' respective obligations to contribute pursuant to this
Section 8 are several in proportion to the aggregate principal amount of Initial
Securities set forth opposite their respective names in Schedule A hereto and
not joint.
SECTION 9.                          Representations, Warranties and Agreements
to Survive.  All representations, warranties and agreements contained in this
Agreement or in certificates of officers of the Company or any of its
subsidiaries submitted pursuant hereto, shall remain operative and in full force
and effect regardless of (i) any investigation made by or on behalf of any
Initial Purchaser or its Affiliates or selling agents, any person controlling
any Initial Purchaser, its officers or directors or any person controlling the
Company and (ii) delivery of and payment for the Securities.
 
SECTION 10.                                        Termination of Agreement.
 
(a)            Termination.  The Representatives may terminate this Agreement,
by notice to the Company, at any time at or prior to the Closing Time (i) if
there has been, in the judgment of the Representatives, since the time of
execution of this Agreement or since the respective dates as of which
information is given in the General Disclosure Package or the Final Offering
Memorandum, any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, or (ii) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Representatives, impracticable or inadvisable to proceed with
the completion of the offering or to enforce contracts for the sale of the
Securities, or (iii) if trading in any securities of the Company has been
suspended or materially limited by the Commission or the New York Stock
Exchange, or (iv) if trading generally on the New York Stock Exchange or on the
Nasdaq Global Market has been suspended or materially limited, or minimum or
maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by order of the Commission, FINRA or
any other governmental authority, or (v) a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States, or (vi) if a banking moratorium has been declared by either Federal or
New York authorities.
 
(b)            Liabilities.  If this Agreement is terminated pursuant to this
Section, such termination shall be without liability of any party to any other
party except as provided in Section 4 hereof, and provided further that Sections
1, 7, 8, 9, 14, 15, 16 and 17 shall survive such termination and remain in full
force and effect.
 
SECTION 11.                                        Default by One or More of the
Initial Purchasers.  If one or more of the Initial Purchasers shall fail at the
Closing Time or a Date of Delivery to purchase the Securities which it or they
are obligated to purchase under this Agreement (the "Defaulted Securities"), the
Representatives shall have the right, within 24 hours thereafter, to make
arrangements for one or more of the non‑defaulting Initial Purchasers, or any
other initial purchasers, to purchase all, but not less than all, of the
Defaulted Securities in such amounts as may be agreed upon and upon the terms
herein set forth; if, however, the Representatives shall not have completed such
arrangements within such 24‑hour period, then:
 
(i)
if the number of Defaulted Securities does not exceed 10% of the aggregate
principal amount of the Securities to be purchased on such date, each of the
non‑defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
underwriting obligations hereunder bear to the underwriting obligations of all
non‑defaulting Initial Purchasers, or

(ii)
if the number of Defaulted Securities exceeds 10% of the aggregate principal
amount of the Securities to be purchased on such date, this Agreement or, with
respect to any Date of Delivery which occurs after the Closing Time, the
obligation of the Initial Purchasers to purchase, and the Company to sell, the
Option Securities to be purchased and sold on such Date of Delivery, shall
terminate without liability on the part of any non‑defaulting Initial Purchaser.

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.
In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Initial
Purchasers to purchase and the Company to sell the relevant Option Securities,
as the case may be, either (i) the Representatives or (ii) the Company shall
have the right to postpone Closing Time or the relevant Date of Delivery, as the
case may be, for a period not exceeding seven days in order to effect any
required changes in the General Disclosure Package or the Final Offering
Memorandum or in any other documents or arrangements.  As used herein, the term
"Initial Purchaser" includes any person substituted for an Initial Purchaser
under this Section 11.
SECTION 12.                                        Lock-Up Agreements. If any
Lock-Up Agreement is executed that only requires the consent of Merrill Lynch,
Merrill Lynch shall not consent to the release or waiver, in whole or in part,
of the restrictions provided by any Lock-Up Agreement without the prior written
consent of JP Morgan.
 
SECTION 13.                                        Notices.  All notices and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if mailed or transmitted by any standard form of
telecommunication.  Notices to the Initial Purchasers shall be directed to
Merrill Lynch at One Bryant Park, New York, New York 10036, attention of
Syndicate Department (facsimile: (646) 855-3073), with a copy to ECM Legal
(facsimile: (212) 230-8730) and JP Morgan at 383 Madison Avenue, New York, New
York 10179, Attention: Equity Syndicate Desk (facsimile: (212) 622-8358);
notices to the Company shall be directed to it at 2273 Research Boulevard, Suite
400, Rockville, Maryland 20850, attention of Chief Financial Officer.
 
SECTION 14.                                        No Advisory or Fiduciary
Relationship.  The Company acknowledges and agrees that (a) the purchase and
sale of the Securities pursuant to this Agreement, including the determination
of the initial offering price of the Securities and any related discounts and
commissions, is an arm's-length commercial transaction between the Company, on
the one hand, and the several Initial Purchasers, on the other hand, (b) in
connection with the offering of the Securities and the process leading thereto,
each Initial Purchaser is and has been acting solely as a principal and is not
the agent or fiduciary of the Company, any of its subsidiaries or their
respective stockholders, creditors, employees or any other party, (c) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company with respect to the offering of the Securities or the
process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Company or any of its subsidiaries on other
matters) and no Initial Purchaser has any obligation to the Company with respect
to the offering of the Securities except the obligations expressly set forth in
this Agreement, (d) the Initial Purchasers and their respective affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Company and (e) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering of the
Securities and the Company has consulted its own respective legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.
 
SECTION 15.                                        Parties.  This Agreement
shall each inure to the benefit of and be binding upon the Initial Purchasers
and the Company and their respective successors.  Nothing expressed or mentioned
in this Agreement is intended or shall be construed to give any person, firm or
corporation, other than the Initial Purchasers and the Company and their
respective successors and the controlling persons and officers and directors
referred to in Sections 7 and 8 and their heirs and legal representatives, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision herein contained.  This Agreement and all conditions and
provisions hereof are intended to be for the sole and exclusive benefit of the
Initial Purchasers and the Company and their respective successors, and said
controlling persons and officers and directors and their heirs and legal
representatives, and for the benefit of no other person, firm or corporation.
 No purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor by reason merely of such purchase.
 
SECTION 16.                                        Trial by Jury.  The Company
(on its behalf and, to the extent permitted by applicable law, on behalf of its
stockholders and affiliates) and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
 
SECTION 17.                                        GOVERNING LAW.  THIS
AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF,
THE STATE OF NEW YORK WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS.
 
SECTION 18.                                        Consent to Jurisdiction;
Waiver of Immunity. Any legal suit, action or proceeding arising out of or based
upon this Agreement or the transactions contemplated hereby ("Related
Proceedings") shall be instituted in (i) the federal courts of the United States
of America located in the City and County of New York, Borough of Manhattan
or (ii) the courts of the State of New York located in the City and County of
New York, Borough of Manhattan (collectively, the "Specified Courts"), and each
party irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
"Related Judgment"), as to which such jurisdiction is non-exclusive) of such
courts in any such suit, action or proceeding.  Service of any process, summons,
notice or document by mail to such party's address set forth above shall be
effective service of process for any suit, action or other proceeding brought in
any such court.  The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or other proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such suit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.
 
SECTION 19.                                        TIME. TIME SHALL BE OF THE
ESSENCE OF THIS AGREEMENT. EXCEPT AS OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES
OF DAY REFER TO NEW YORK CITY TIME.
 
SECTION 20.                                        Counterparts.  This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same Agreement.
 
SECTION 21.                                        Effect of Headings.  The
Section headings herein are for convenience only and shall not affect the
construction hereof.

--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms.
Very truly yours,
EMERGENT BIOSOLUTIONS INC.



By: /s/ Robert G. Kramer
Name: Robert G. Kramer
Title: Executive Vice President and
Chief Financial Officer


CONFIRMED AND ACCEPTED,
            as of the date first above written:
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED




By        /s/ Albert Hwang
Authorized Signatory




J.P. MORGAN SECURITIES LLC




By        /s/ Tim Oeljeschlager
Authorized Signatory
For themselves and as Representatives of the other Initial Purchasers named in
Schedule A hereto.

--------------------------------------------------------------------------------






SCHEDULE A
The initial offering price of the Securities shall be 100% of the principal
amount thereof, plus accrued interest, if any, from the date of issuance.
The purchase price to be paid by the Initial Purchasers for the Securities shall
be 97% of the principal amount thereof.
The interest rate on the Securities shall be 2.875% per annum.
Other terms of the Securities will be as set forth under the section
"Description of the Notes" in the Preliminary Offering Memorandum, as
supplemented by the Final Term Sheet.
Name of Initial Purchaser
Principal
Amount of
Securities
 
 
Merrill Lynch, Pierce, Fenner & Smith
Incorporated                                                                                                        
$112,875,000
J.P. Morgan Securities
LLC                                                                                                                                
$86,000,000
Cowen and Company,
LLC                                                                                                                                
$10,750,000
Janney Montgomery Scott
LLC                                                                                                                                
$5,375,000
 
 
Total                                                                                                                  
         $215,000,000        








--------------------------------------------------------------------------------

 



 
SCHEDULE B
Final Term Sheet

 



--------------------------------------------------------------------------------

-




SCHEDULE C
Issuer Written Information
Final Term Sheet in the form set forth on Schedule B.

--------------------------------------------------------------------------------

 






SCHEDULE D
Subsidiaries
Name of Subsidiary
Jurisdiction of Incorporation or Organization
 
 
Emergent BioDefense Operations Lansing LLC
Delaware
Emergent Product Development Gaithersburg Inc.
Delaware
Emergent Commercial Operations Frederick Inc.
Maryland
Emergent Frederick LLC
Maryland
Emergent Sales and Marketing US LLC
Delaware
Emergent International Inc.
Delaware
Emergent Europe Inc.
Delaware
Emergent Manufacturing Operations Meriden LLC
Delaware
Emergent Product Development UK Limited
England
Oxford-Emergent Tuberculosis Consortium Limited
England
Emergent Sales and Marketing Germany GmbH
Germany
Emergent Product Development Germany GmbH
Germany
Emergent BioSolutions Malaysia SDN. BHD.
Malaysia
Emergent Sales and Marketing Singapore Pte. Ltd.
Singapore
Emergent Holding Asia Pte. Ltd.
Singapore
Emergent Manufacturing Operations Baltimore LLC
Delaware
EPIC Bio Pte. Limited
Singapore
Emergent Product Development Seattle, LLC
Delaware
Emergent Sales and Marketing Australia Pty Limited
Australia
Emergent Global Health Foundation Limited
England
400 Professional LLC (formerly Emergent Rockville LLC)
Delaware
2396638 Ontario Inc.
Canada
Emergent Protective Products Canada ULC
Canada
Emergent Protective Products USA Inc.
Delaware

.





--------------------------------------------------------------------------------

 






SCHEDULE E
List of Persons and Entities Subject to Lock-up


Fuad El-Hibri
  
 














Daniel J. Abdun-Nabi
  
 














Dr. Sue Bailey
 
 














Labinger Barry
 
 














Adam Havey
  
 














General George A. Joulwan
 
 














Robert G. Kramer
  
 














Zsolt Harsanyi, Ph.D.
  
 














John E. Niederhuber, M.D.
  
 














Ronald B. Richard
  
 














Louis W. Sullivan, M.D.
  
 














      Marvin White
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
     Intervac, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

 




Exhibit A
FORM OF OPINION OF DLA PIPER LLP (US)
TO BE DELIVERED PURSUANT TO SECTION 5(a)
1.            The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware.
 
2.            The Company has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the General
Disclosure Package and the Final Offering Memorandum and to enter into and
perform its obligations under the Purchase Agreement, the Indenture and the
Securities.
 
3.            The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.
 
4.            The authorized capital stock of the Company is as set forth in the
General Disclosure Package and the Final Offering Memorandum in the column
entitled "Actual" under the caption "Capitalization" as of the date stated
therein, and the issued and outstanding shares of capital stock of the Company
set forth therein have not been issued in violation of or subject to any
preemptive or similar right arising under the charter or by-laws of the Company,
the Delaware General Corporation Law (the "DGCL") or under any other document or
agreement to which the Company is a party and which is listed as an exhibit in
the Exchange Act filings of the Company.  The stockholders of the Company have
no preemptive rights with respect to the Securities or the Common Stock to be
issued upon conversion thereof under the charter or by-laws of the Company, the
DGCL or under any other document or agreement to which the Company is a party
and which is required to be listed as an exhibit in the Exchange Act filings of
the Company.
 
5.            Each U.S. Subsidiary has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the General
Disclosure Package and the Final Offering Memorandum.
 
6.            The Purchase Agreement has been duly authorized, executed and
delivered by the Company.
 
7.            The Indenture has been duly authorized, executed and delivered by
the Company and (assuming the due authorization, execution and delivery thereof
by the Trustee) constitutes a valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws of general applicability relating to or affecting
enforcement of creditors' rights, and except as enforcement thereof is subject
to general equity principles, including public policy limitations with respect
to the enforceability of the indemnification provisions (regardless of whether
enforcement is considered in a proceeding in equity or at law).
 
8.            The Securities are in the form contemplated by the Indenture, have
been duly authorized, executed, issued and delivered by the Company and,
assuming that the Securities have been duly authenticated by the Trustee in the
manner described in its certificate delivered to you today (which fact we have
not determined by inspection of the Securities), the Securities constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws of general
applicability relating to or affecting enforcement of creditors' rights, and
except as enforcement thereof is subject to general equity principles, including
public policy limitations with respect to the enforceability of the
indemnification provisions (regardless of whether enforcement is considered in a
proceeding in equity or at law), and will be entitled to the benefits of the
Indenture.
 
9.            The Securities and the Indenture conform as to legal matters in
all material respects to the descriptions thereof contained in the General
Disclosure Package and the Final Offering Memorandum. The statements set forth
in the General Disclosure Package and the Final Offering Memorandum under the
captions "Description of Capital Stock" and "Description of the Notes," insofar
as they are descriptions of contracts, agreements or other legal documents
(including the Securities), constitute an accurate summary of the matters set
forth therein in all material respects, and the statements in the General
Disclosure Package and the Final Offering Memorandum under the caption "Certain
U.S. Federal Income Tax Considerations," insofar as they purport to constitute
summaries of matters of the United States federal tax law and regulations or
legal conclusions with respect thereto, constitute accurate summaries of the
matters described therein in all material respects.
 
10.            The Common Stock conforms in all material respects to all
statements relating thereto contained or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum, and such
description conforms to the rights set forth in the instruments defining the
same.  The maximum number of shares of Common Stock initially issuable upon
conversion of the Securities (including the maximum number of shares of Common
Stock that may be issued upon conversion of the Securities in connection with a
make-whole fundamental change) have been duly authorized and reserved for
issuance upon such conversion by all necessary corporate action and such shares,
when issued upon such conversion, will be validly issued and will be fully paid
and non-assessable.  No holder of such shares will be subject to personal
liability by reason of being such a holder.  The issuance of such shares upon
such conversion will not be subject to the preemptive or other similar rights of
any securityholder of the Company under the charter or by-laws of the Company,
the DGCL or under any other document or agreement to which the Company is a
party and which is required to be listed as an exhibit in the Exchange Act
filings of the Company.
 
11.            The documents incorporated by reference in the General Disclosure
Package and the Final Offering Memorandum (other than the financial statements
and supporting schedules included therein or omitted therefrom, as to which we
express no opinion), when they were filed with the Securities and Exchange
Commission (the "Commission"), complied as to form in all material respects with
the requirements of the Exchange Act and the rules and regulations of the
Commission thereunder.
 
12.            To the best of our knowledge, there is not pending or threatened
any action, suit, proceeding, inquiry or investigation, to which the Company or
any U.S. Subsidiary is a party, or to which the property of the Company or any
U.S. Subsidiary is subject, before or brought by any court or governmental
agency or body, domestic or foreign, which would reasonably be expected to
result in a Material Adverse Effect, or which would reasonably be expected to
materially and adversely affect the consummation of the transactions
contemplated in the Purchase Agreement or the performance by the Company of its
obligations thereunder, or its obligations under the Indenture and the
Securities.
 
13.            It is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchasers and to each Subsequent
Purchaser in the manner contemplated by the Purchase Agreement, the General
Disclosure Package and the Final Offering Memorandum to register the Securities
under the Securities Act of 1933, as amended, or to qualify the Indenture under
the Trust Indenture Act of 1939, as amended.
 
14.            No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any court or governmental
authority or agency, domestic or foreign (other than as may be required under
the securities or "blue sky" laws of the various states, as to which we express
no opinion) is necessary or required in connection with the due authorization,
execution and delivery of the Purchase Agreement or the due execution, delivery
or performance of the Indenture by the Company or for the offering, issuance,
sale or delivery of the Securities.
 
15.            The execution, delivery and performance of the Purchase
Agreement, the Indenture and the Securities and the consummation of the
transactions contemplated in the Purchase Agreement, the General Disclosure
Package and the Final Offering Memorandum (including the issuance and sale of
the Securities and the use of the proceeds from the sale of the Securities as
described in the General Disclosure Package and the Final Offering Memorandum
under the caption "Use of Proceeds") and compliance by the Company with its
obligations under the Purchase Agreement, the Indenture and the Securities do
not and will not, whether with or without the giving of notice or lapse of time
or both, conflict with, constitute a breach of, cause a default or Repayment
Event (as defined in Section 1(a)(xvii) of the Purchase Agreement) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any U.S. Subsidiary pursuant to, any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or any other agreement or instrument filed as an exhibit to the documents
incorporated by reference in the General Disclosure Package and the Final
Offering Memorandum (except for such conflicts, breaches, defaults, Repayment
Events, liens, charges or encumbrances that would not have a Material Adverse
Effect), nor will such action result in any violation of the provisions of the
charter or by‑laws of the Company or any U.S. Subsidiary, or any applicable law,
statute, rule, regulation, judgment, order, writ or decree, known to us, of any
government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any U.S. Subsidiary or any of their respective
properties, assets or operations.
 
16.            The Company is not required, and upon the issuance and sale of
the Securities as herein contemplated and the application of the net proceeds
therefrom as described in the General Disclosure Package and the Final Offering
Memorandum will not be required, to register as an "investment company" under
the 1940 Act.
 
17.            Based upon our participation described above, our review of the
General Disclosure Package and the Final Offering Memorandum, our review of the
records and documents as described above, as well as our understanding of the
U.S. federal securities laws and the experience we have gained in our practice
thereunder, we advise you that nothing has come to our attention that caused us
to believe that (i) the General Disclosure Package (other than financial
statements and related schedules and other financial data included or
incorporated by reference therein or omitted therefrom, as to which we express
no view), at the Applicable Time, included an untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or (ii) the Final Offering Memorandum (other than
financial statements and related schedules and other financial data included or
incorporated by reference therein or omitted therefrom, as to which we express
no view), as of its date or at the Closing Time, included or includes an untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading

--------------------------------------------------------------------------------

 
 






Exhibit B
FORM OF IN-HOUSE COUNSEL OPINION
TO BE DELIVERED PURSUANT TO SECTION 5(b)
1.            The issued and outstanding capital stock of the Company is as set
forth in the General Disclosure Package and the Final Offering Memorandum in the
column entitled "Actual" under the caption "Capitalization" (except for
subsequent issuances, if any, pursuant to the Purchase Agreement, pursuant to
reservations, agreements or employee benefit plans referred to in the General
Disclosure Package and the Final Offering Memorandum or pursuant to the exercise
of convertible securities or options referred to in the General Disclosure
Package and the Final Offering Memorandum) as of the date stated therein, and
have not been issued in violation of or subject to any preemptive or similar
right arising under the charter or by-laws of the Company, the Delaware General
Corporation Law (the "DGCL") or under any other document or agreement to which
the Company is a party and which is required to be listed as an exhibit in the
Exchange Act filings of the Company.  The shares of issued and outstanding
capital stock of the Company have been duly authorized and validly issued and
are fully paid and non‑assessable, and conform in all material respects to all
statements relating thereto contained or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum, and such
description conforms to the rights set forth in the instruments defining the
same. The stockholders of the Company have no preemptive rights with respect to
the Securities or the Common Stock to be issued upon conversion thereof under
the charter or by-laws of the Company, the DGCL or under any other document or
agreement to which the Company is a party and which is required to be listed as
an exhibit in the Exchange Act filings of the Company.
 
2.            To the best of my knowledge, there is not pending or threatened
any action, suit, proceeding, inquiry or investigation, to which the Company or
any U.S. Subsidiary is a party, or to which the property of the Company or any
U.S. Subsidiary is subject, before or brought by any court or governmental
agency or body, domestic or foreign, which would reasonably be expected to
result in a Material Adverse Effect, or which would reasonably be expected to
materially and adversely affect the consummation of the transactions
contemplated in the Purchase Agreement or the performance by the Company of its
obligations thereunder or its obligations under the Indenture and the
Securities.
 
3.            All descriptions in the General Disclosure Package and the Final
Offering Memorandum of contracts and other documents to which the Company or its
U.S. Subsidiaries are a party are accurate in all material respects.  To the
best of my knowledge, there are no franchises, contracts, indentures, mortgages,
loan agreements, notes, leases or other instruments required to be described or
referred to in the documents incorporated by reference in the General Disclosure
Package and the Final Offering Memorandum other than those described or referred
to therein or filed or incorporated by reference as exhibits thereto.
 
4.            To the best of my knowledge, no filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency, domestic or foreign (other than as
may be required under the securities or "blue sky" laws of the various states,
as to which I express no opinion) is necessary or required in connection with
the due authorization, execution and delivery of the Purchase Agreement or the
due execution, delivery or performance of the Indenture by the Company or for
the offering, issuance, sale or delivery of the Securities.
 
5.            The execution, delivery and performance of the Purchase Agreement,
the Indenture and the Securities and the consummation of the transactions
contemplated in the Purchase Agreement, the General Disclosure Package and the
Final Offering Memorandum (including the issuance and sale of the Securities and
the use of the proceeds from the sale of the Securities as described in the
General Disclosure Package and the Final Offering Memorandum under the caption
"Use of Proceeds") and compliance by the Company with its obligations under the
Purchase Agreement, the Indenture and the Securities do not and will not,
whether with or without the giving of notice or lapse of time or both, conflict
with, constitute a breach of, cause a default or Repayment Event (as defined in
Section 1(a)(xvii) of the Purchase Agreement) under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any U.S. Subsidiary pursuant to, any contract, indenture,
mortgage, deed of trust, loan or credit agreement, note, lease or any other
agreement or instrument filed as an exhibit to the documents incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum
(except for such conflicts, breaches, defaults, Repayment Events, liens, charges
or encumbrances that would not have a Material Adverse Effect), nor will such
action result in any violation of the provisions of the charter or by‑laws of
the Company or any U.S. Subsidiary, or any applicable law, statute, rule,
regulation, judgment, order, writ or decree, known to me, of any government,
government instrumentality or court, domestic or foreign, having jurisdiction
over the Company or any U.S. Subsidiary or any of their respective properties,
assets or operations.
 
6.            Based upon my participation described above, my review of the
General Disclosure Package and the Final Offering Memorandum, my review of the
records and documents as described above, as well as my understanding of the
U.S. federal securities laws, I advise you that nothing has come to my attention
that caused me to believe that (i) the General Disclosure Package (other than
financial statements and related schedules and other financial data included or
incorporated by reference therein or omitted therefrom, as to which I express no
view), at the Applicable Time, included an untrue statement of a material fact
or omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (ii) the Final Offering Memorandum (other than financial
statements and related schedules and other financial data included or
incorporated by reference therein or omitted therefrom, as to which I express no
view), as of its date or at the Closing Time, included or includes an untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

--------------------------------------------------------------------------------

 
 






Exhibit C-1
FORM OF OPINION OF COMPANY'S SPECIAL PATENT COUNSEL
TO BE DELIVERED PURSUANT TO SECTION 5(c)
1.            To our knowledge, the Intellectual Property Statements, insofar as
such statements constitute summaries of U.S. law, legal matters relating to the
U.S. Patents and Applications or proceedings relating to the U.S. Patents and
Applications, fairly present, to the extent required by the Securities Act and
the rules thereunder, in all material respects, such law, legal matters and
proceedings.
 
2.            To our knowledge, there is no claim pending or overtly threatened
in the United States by any third party that the Company is infringing any
United States patent held by such third party and there is no order, judgment,
decree or injunction of any court in the United States restricting the operation
of the business of the Company as relates to any of the Company's product
candidates associated with the U.S. Patents and Applications.
 
3.            To our knowledge, with the exception of the USPTO's review of
pending patent applications in connection with the prosecution of such patent
applications in the ordinary course, there is no interference, derivation,
reexamination or other claim pending or overtly threatened in the United States
challenging the rights of the Company in or to, or challenging the validity,
enforceability or scope of, any of the U.S. Patents and Applications.
 
4.            To our knowledge, none of the U.S. Patents has been abandoned,
disclaimed or declared invalid or unenforceable in any court of the Unites
States, and to our knowledge, each U.S. Patent for which we had prosecution
responsibility at the time of its issuance was validly issued by the USPTO.
 
5.            To our knowledge, there is no claim pending or overtly threatened
by any third party to any inventorship interest or ownership interest adverse to
that of the Company in any of the U.S. Patents and Applications.
 
6.            Based solely on the searches and evaluations we have conducted to
date, nothing has come to our attention that causes us to believe that the
manufacture or sale of the Company's TRU-016 product candidate (as such product
is currently constituted) would infringe any currently issued and valid United
States patent held by any third party.

--------------------------------------------------------------------------------

 






Exhibit C-2
FORM OF OPINION OF COMPANY'S SPECIAL PATENT COUNSEL
TO BE DELIVERED PURSUANT TO SECTION 5(c)
1.            The Intellectual Property Statements, insofar as such statements
constitute summaries of U.S. law, legal matters relating to the Patent Matters
or proceedings relating to the Patent Matters, fairly present, in all material
respects, such law, legal matters and proceedings.
 
2.            To our actual knowledge, we are not aware of any pending or
threatened claim, action, suit, or proceeding asserting third party intellectual
property rights against the Company.  To our actual knowledge, we are not aware
of any order, judgment, decree or injunction restricting the operation of the
business of the Company. We have not, however, carried out an independent review
to determine whether such matters may have arisen and make no representations in
that regard.
 
3.            While we have not conducted any investigation of the Company's
U.S. patents that we deem sufficient to enable us to render any opinion to the
Initial Purchasers of the risk, if any, of invalidity or unenforceability claims
against the Company with respect to such matters, to our actual knowledge, the
issued patents referred to in the General Disclosure Package and the Final
Offering Memorandum were validly issued by the U.S. Patent and Trademark Office,
have been duly maintained and have not been abandoned, disclaimed or declared
invalid or unenforceable by any court of competent jurisdiction (except as
expressly set forth in Schedule A). We have not received any instructions from
the Company to abandon the maintenance of any of the issued patents listed in
Schedule A.  We have not, however, carried out an independent review of such
patents for the purposes of this Opinion and make no representations regarding
matters beyond our actual knowledge.
 
4.            To our actual knowledge, no person or entity other than the
Company has asserted any inventorship or ownership rights or made any
interference, derivation, reexamination or other claim in respect of any of the
Patent Matters that we have handled for the Company (except as expressly set
forth in Schedule A).  We have not, however, carried out an independent review
that we deem sufficient to express to the Initial Purchasers any opinion
concerning whether the inventors named in the Patent Matters that we handled for
the Company (as set forth in Schedule A) were correctly determined.
 
5.            The undersigned is unaware of any breach of the duty of candor and
good faith pursuant to U.S. patent law and believes 37 C.F.R. 1.56 has been
complied with in connection with the prosecution of all patents and patent
applications set forth in Schedule A.

--------------------------------------------------------------------------------

 






Exhibit D
FORM OF OPINION OF COMPANY'S SPECIAL REGULATORY COUNSEL
TO BE DELIVERED PURSUANT TO SECTION 5(d)
1.            The statements in the Healthcare Regulatory Sections, insofar as
such statements purport to describe or summarize applicable provisions of the
Covered Laws, are accurate in all material respects and fairly present the
information set forth  therein; and
 
2.            To our knowledge, except as described in the Preliminary Offering
Memorandum and the Final Offering Memorandum, there is no lawsuit or regulatory
proceeding pending or threatened in a written communication received by the
Company from the FDA in which the Company is or would be a defendant or
respondent.
 
3.            We further inform you that in the course of our review of the
Healthcare Regulatory Sections we participated in conferences with officers and
other representatives of the Company at which the contents of the Healthcare
Regulatory Sections were discussed, and although we are not passing upon and do
not assume any responsibility for the accuracy, completeness or fairness of the
statements in the Healthcare Regulatory Sections, except to the extent stated in
paragraph (1) above, we confirm to you that no information that came to our
attention in the course of such review has caused us to believe that the
discussion of the Covered Laws in the Healthcare Regulatory Sections of either
(i) the Preliminary Offering Memorandum as of the Applicable Time (as defined by
the Purchase Agreement) contained or (ii) the Final Offering Memorandum as of
the date thereof contained, or as of the date hereof contains, an untrue
statement of a material fact or as of the date thereof omitted, or as of the
date hereof omits, to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.







--------------------------------------------------------------------------------

 
 






Exhibit E
FORM OF LOCK-UP TO BE DELIVERED PURSUANT TO SECTION 5(l)


_______, 2014
Merrill Lynch, Pierce, Fenner & Smith
                    Incorporated,
J.P. Morgan Securities LLC
  as Representatives of the several
  Initial Purchasers to be named in the
  within‑mentioned Purchase Agreement


c/o            Merrill Lynch, Pierce, Fenner & Smith
        Incorporated
One Bryant Park
            New York, New York  10036
c/o            J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Re:            Proposed Offering by Emergent BioSolutions Inc.
Dear Sirs:
The undersigned understands that Merrill Lynch, Pierce, Fenner & Smith
Incorporated ("Merrill Lynch") and J.P. Morgan Securities LLC ("JP Morgan")
propose to enter into a Purchase Agreement (the "Purchase Agreement") with
Emergent BioSolutions Inc., a Delaware corporation (the "Company"), providing
for the offering (the "Offering") of $215,000,000 aggregate principal amount of
the Company's Convertible Senior Notes due 2021 (the "Securities").  In
recognition of the benefit that such an offering will confer upon the
undersigned as a stockholder and an officer and/or director of the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned agrees with each initial purchaser to
be named in the Purchase Agreement that, during the period beginning on the date
hereof and ending on the date that is 60 days from the date of the Purchase
Agreement (the "Lock-Up Period"), the undersigned will not, without the prior
written consent of Merrill Lynch and JP Morgan, directly or indirectly, (i)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, or otherwise dispose of or transfer any shares of the Company's
common stock, par value $0.001 per share (the "Common Stock"), or any securities
convertible into or exchangeable or exercisable for Common Stock, whether now
owned or hereafter acquired by the undersigned or with respect to which the
undersigned has or hereafter acquires the power of disposition (collectively,
the "Lock-Up Securities"), or exercise any right with respect to the
registration of any of the Lock-Up Securities, or file or cause to be filed any
registration statement in connection therewith, under the Securities Act of
1933, as amended, or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise.
Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of Merrill Lynch and JP Morgan, provided that (1) Merrill Lynch and JP
Morgan receive a signed lock-up agreement for the balance of the Lock-Up Period
from each donee, trustee, distributee, or transferee, as the case may be, (2)
any such transfer shall not involve a disposition for value, (3) such transfers
are not required to be reported with the Securities and Exchange Commission on
Form 4 in accordance with Section 16 of the Securities Exchange Act of 1934, as
amended, and (4) the undersigned does not otherwise voluntarily effect any
public filing or report regarding such transfers during the Lock-Up Period:
(i)
as a bona fide gift or gifts; or

(ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this lock-up agreement,
"immediate family" shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); or

(iii)
as a distribution to limited partners, members or stockholders of the
undersigned; or

(iv)
as the surrender, withholding or settlement of shares of Common Stock or other
Company securities solely to the Company in a transaction exempt from Section
16(b) of the Exchange Act in satisfaction of the payment of taxes due upon the
exercise of options to purchase Common Stock or vesting of other Company
securities pursuant to employee benefit plans as described in the offering
memorandum (or the documents incorporated by reference therein) for the proposed
Offering; or

(v)
to the undersigned's affiliates or to any investment fund or other entity
controlled or managed by the undersigned.

Furthermore, during the Lock-Up Period, the undersigned may:
(a) sell shares of Common Stock of the Company purchased by the undersigned on
the open market following the Offering if and only if (i) such sales are not
required to be reported during the Lock-Up Period in any public report or filing
with the Securities Exchange Commission, or otherwise and (ii) the undersigned
does not otherwise voluntarily effect any public filing or report regarding such
sales during the Lock-Up Period;
(b) exercise any stock options granted pursuant to the Company's equity
incentive plans or warrants to purchase Common Stock, so long as the shares of
Common Stock received upon such exercise shall remain subject to the terms of
this lock-up agreement;
(c) establish a contract, instruction or plan (a "10b5-1 Plan") that complies
with the requirements of Rule 10b5-1(c)(1) under the Exchange Act at any time
during the Lock-Up Period, provided that the undersigned shall not transfer any
of the Common Stock or other Company securities under such 10b5-1 Plan during
the Lock-Up Period and no public announcement or disclosure of entry into such
10b5-1 Plan is made or required to be made during the Lock-Up Period; or
(d) transfer, sell or dispose of any shares of Common Stock held by the
undersigned or issued upon the exercise of any stock options or upon the vesting
of any restricted stock units held by the undersigned pursuant to a 10b5-1 Plan
existing on the date of this agreement (and make any related filings in
connection with such transfer, sale or disposition that are required under the
Exchange Act); provided, that, a 10b5-1 Plan then existing on the date of this
agreement shall not be amended or otherwise modified during the Lock-Up Period.


The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company's transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.
This lock-up agreement shall lapse and become null and void if (i) the Company
notifies Merrill Lynch and JP Morgan in writing prior to the execution of the
Purchase Agreement that it does not intend to proceed with the Offering, or (ii)
for any reason, the Purchase Agreement (other than the provisions thereof that
shall survive termination) is terminated prior to the closing of the Offering.


Very truly yours,
Signature:                                                                            
Print
Name:                                                                            






 



